DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and Declaration under 37 C.F.R. §1.132 are sufficient to overcome the rejection under 35 U.S.C. § 112.  Specifically, the Declaration establishes that the claimed fusion protein is transported into the nucleus of lymphocytes and activates MYC target genes as well as promotes cell survival (delayed cell death).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder et al. (Nature Neuroscience, 2005, 8(8):1051-1058) teaches contacting neurons with a TAT-Myc fusion protein. Snyder et al. does not teach or suggest contacting immune cells (e.g., neutrophils, eosinophils, basophils, 
Baetge et al. (U.S. Patent Application No. 2002/0076787) teaches using a Myc fused to a translocation moiety (e.g., from herpesviral VP22, HIV TAT, Antp HD, Arg repeats, or a cationic polymer) to expand cells that are not abundant or are difficult to obtain in pure form. Baetge et al. does not teach or suggest contacting immune cells (e.g., neutrophils, eosinophils, basophils, mast cells, monocytes, macrophages, dendritic cells, natural killer cells, and lymphocytes (B cells and T cells)) that have been exposed to an antigen with a TAT-Myc fusion protein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648